Citation Nr: 0505388	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  95-28 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran had over 19 years of active duty terminating with 
his retirement in July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  

This case was previously before the Board in March 1997, 
October 2000, August 2002, and January 2004.  Each time, the 
case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND       

Initially, the Board notes that the veteran's file has been 
rebuilt.  At the time of the veteran's death, service 
connection was in effect for osteoarthritis of the spine, 
hands, shoulders, knees, hips, and left foot; psychogenic 
musculoskeletal reaction; depressive reaction; anal 
fissurectomy; and fracture of the nose.  The combined rating 
at death was 80 percent.  The veteran was also entitled to a 
100 percent rating on the basis of unemployability, effective 
from January 13, 1992.  

The official death certificate indicates that the veteran 
died on March [redacted], 1993.  The immediate cause of death was 
noted as congestive heart failure, and diabetes was noted as 
an underlying cause of death.

In the January 2004 Board remand, it was requested that the 
examiner render an opinion regarding the etiology of the 
veteran's death.  The case was reviewed by a VA examiner in 
April 2004.  That examiner concluded that the diabetes 
mellitus and fluid retention did not relate to degenerative 
joint disease.  However, the examiner did not indicate, as 
requested by the Board, whether it was as likely as not that 
the degenerative joint disease caused or aggravated the heart 
disease, and if no, whether it was as likely as not that the 
degenerative joint disease caused or contributed 
substantially or materially to the veteran's death or 
resulted in such debilitating effects and general impairment 
of health to an extent that would render the veteran 
materially less capable of resisting the effects of the 
disease that primarily caused death?  Accordingly, additional 
development is required.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to make arrangements 
with the appropriate VA medical facility for 
the claims folder to be forwarded to the VA 
examiner who rendered the April 2004 medical 
opinion for an addendum (if that examiner is 
not available, to another cardiovascular 
specialist).  

The examiner should be requested to again 
review the records, and to render an opinion 
as to whether it was as likely as not that 
the degenerative joint disease caused or 
aggravated the heart disease, and whether it 
was as likely as not that the degenerative 
joint disease caused or contributed 
substantially or materially to the veteran's 
death or resulted in such debilitating 
effects and general impairment of health to 
an extent that would render the veteran 
materially less capable of resisting the 
effects of the disease that primarily caused 
death?  Direct the examiner's attention to 
the March 1995 opinion from Dr. Toce.  A 
complete rational for any opinion expressed 
should be included in the report.

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



